NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

                JENNIFER MARINELLO, Petitioner/Appellant,

                                         v.

                 TERRANCE GLOVER, Respondent/Appellee.
                   __________________________________

             STATE OF ARIZONA, ex rel., DEPARTMENT OF
               ECONOMIC SECURITY, Intervenor/Appellee.

                            No. 1 CA-CV 16-0726 FC
                              FILED 2-8-2018


            Appeal from the Superior Court in Maricopa County
                           No. FC2006-050241
                The Honorable Suzanne E. Cohen, Judge

                                   AFFIRMED


                                    COUNSEL

Katz & Bloom, PLC, Phoenix
By Norman M. Katz
Counsel for Petitioner/Appellant

Best Law Firm PLLC, Phoenix
By Robert Hendricks, Stephen Vincent, David P. Uffens
Counsel for Respondent/Appellee
                         MARINELLO v. GLOVER
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Jennifer M. Perkins joined.


T H O M P S O N, Judge:

¶1             Jennifer Marinello (mother) appeals (1) the judgment against
her and in favor of Terrance Glover (father) for an overpayment of child
support, (2) the denial of her motion for new trial, and (3) the award of $800
in attorneys’ fees to father. For the following reasons, we affirm.

               FACTUAL AND PROCEDURAL HISTORY1

¶2            The parties were married in Georgia in March 1992 and
divorced in Massachusetts in January 2001. Pursuant to the judgment of
divorce, father was required to pay $1625, plus 10% of any bonuses he
received, per month, in child support, along with an additional 10% of those
same bonuses toward an educational fund for the parties’ son. The parties
later moved to Arizona. In September 2006, they entered into an agreement
to reduce father’s child support obligation to $696 per month effective May
2006. See Ariz. R. Fam. Law P. 69. After the State appeared in the case, see
Ariz. Rev. Stat. (A.R.S.) § 25-509 (2017), father moved to modify the
Massachusetts judgment to reflect the parties’ agreement.2 The family court
granted the motion, finding that the parties agreed to reduce father’s child
support obligation effective May 2006.

¶3            Mother appealed, and we held the family court did not have
subject matter jurisdiction to modify a Massachusetts child support order
that was not registered in Arizona. Glover, 231 Ariz. at 7, ¶ 22; see generally
A.R.S. § 25-1201 (2017) et seq. (Arizona’s Uniform Interstate Family Support


1The underlying facts and procedural history are more fully set forth in our
decisions in Glover v. Glover, 231 Ariz. 1 (App. 2012) and Marinello v. Glover,
1 CA-CV 14-0456, 2015 WL 4504172 (Ariz. App. July 23, 2015) (mem.
decision).
2We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.



                                      2
                        MARINELLO v. GLOVER
                         Decision of the Court

Act). We dismissed the appeal and instructed the court to vacate the
modification order. Glover, 231 Ariz. at 7, ¶ 23.

¶4             Thereafter, in October 2013, the family court confirmed
father’s registration of the Massachusetts judgment. In May 2014, following
an evidentiary hearing on the issue of child support arrearages, the court
determined mother was bound to the stipulated child support modification
retroactive to May 2006, notwithstanding our determination in Glover that
the court lacked jurisdiction to grant modification of the out of state
judgment at the time of its entry.3

¶5            Mother appealed, and we affirmed. Marinello, 2015 WL
4504172, at *6, ¶ 18. We concluded the family court did not: (i) abuse its
discretion in finding the parties reached an agreement in 2006 to modify
child support or (ii) err in determining mother waived any claim to
arrearages (i.e., the prospective difference between the Massachusetts-
ordered child support of $1625 and the $696 father paid from May 2006
forward) by failing to timely act. Id. at *1, n.3 ¶ 6; *2, ¶ 8; *6, ¶ 18.

¶6            In the meantime, the family court referred the matter of pre-
May 2006 arrearages to the Family Court Conference Center for a new
arrearage calculation. See Marinello, 2015 WL 4504172, at *1, n.3 ¶ 6
(explaining the pre-May 2006 arrearages were referred for a new calculation
and were not addressed on appeal).

¶7           In August 2015, the State filed a calculation showing $25,804
in pre-May 2006 arrearages and a net child support overpayment of
$12,821.65. Father objected and moved for entry of judgment against
mother for an overpayment of child support in the amount of $32,623.15.4

¶8             Following a status conference in April 2016, the family court
ordered that “motions regarding the issues of child support arrears and
bonuses shall be filed on or before June 1, 2016.” On June 1, mother filed a
response to father’s motion for entry of judgment, arguing the post-May
2006 overpayment should be calculated based upon $1625 per month, per
the Massachusetts judgment, not $696 per month. Mother also argued the
State’s calculation of pre-May 2006 arrearages was incorrect because it did

3In May 2014, the family court ordered father to pay $409 to mother for
child support effective July 2014.
4 Father’s calculation of arrearages through April 2006 was based on
$6,002.50 (an amount mother claimed was in arrears in February 2006).



                                     3
                         MARINELLO v. GLOVER
                          Decision of the Court

not factor in father’s total child support obligation (i.e., the base per-month
payment and 10% of father’s bonuses and his contributions to the child’s
educational fund) and interest on missing and/or late payments.

¶9             Subsequently, the family court ruled that mother was not
entitled to child support under the Massachusetts judgment post-May 2006
and ordered that $696 per month be used to calculate arrears as of May
2006. After further briefing, the court entered a judgment against mother
and in favor of father for an overpayment of child support in the amount of
$12,821.65. Regarding pre-May 2006 arrears, the court concluded that
mother would be held to her August 2010 Affidavit of Direct Pay and the
State’s calculation of $25,804 in arrearages through April 2006:

              As discussed in its May 1, 2006 minute entry Mother
       contacted the State to try to get past child support. Mother
       provided an Affidavit of Direct Pay claiming that through
       August 30, 2010 Father had paid $96,388 towards child
       support. (This was filed April 26, 2012). The Department of
       Economic Security then calculated an arrears amount of
       $25,804 through April 30, 2006 (exhibit 36 from the March 17,
       2014 hearing). Mother was told by Department of Economic
       Security that if she disagreed with the arrears balance she
       could request a recalculation (Exhibit 12, March 17, 2014
       hearing). There has been no evidence presented that Mother
       requested a recalculation.

              THE COURT FINDS that the legal theories of waiver
       and estoppel are applicable. Mother did voluntarily and
       intentionally [abandon] a known right. Mother also engaged
       in conduct that reasonably induced Father to believe his
       obligation ended and that he acted in justifiable reliance
       which then caused injury.

              THE COURT FINDS that Mother shall be held to her
       Affidavit of Direct Payment and the subsequent recalculation
       of arrears.

              THE COURT THEREFORE FINDS Father’s bonuses
       for that time period are irrelevant. (Parentheticals in original).

¶10           Thereafter, the family court awarded father $800 in attorneys’
fees relating to mother’s “unreasonable” request for duplicate copies of
father’s bonus information. The court denied mother’s timely motion for a



                                       4
                         MARINELLO v. GLOVER
                          Decision of the Court

new trial, see Ariz. R. Fam. Law P. 83, and mother appealed. We have
jurisdiction pursuant to A.R.S. § 12-2101(A)(2)(a), (5)(a).

                               DISCUSSION

I.     Judgment for Child Support Overpayments

¶11           The family court may enter a judgment for reimbursement
against an obligation for support payments made in excess of the amount
ordered “if the court finds that the obligor's obligation to pay support has
terminated and that all arrearages and interest on arrearages have been
satisfied.”5 A.R.S. § 25-527(B) (2017). We review de novo questions of
statutory interpretation, State ex rel. Dep't of Econ. Sec. v. Munoz, 223 Ariz.
434, 436, ¶ 6 (App. 2010), but we review for an abuse of discretion the
court’s decision to allow reimbursement for an overpayment of child
support. A.R.S. § 25-527(B). “The court abuses its discretion if it makes an
error of law or the record does not provide substantial support for its
decision.” MM&A Prods., LLC v. Yavapai-Apache Nation, 234 Ariz. 60, 66, ¶
18 (App. 2014). We view the evidence in the light most favorable to
sustaining the court’s rulings and will affirm the judgment if reasonable
evidence supports it. Boyle v. Boyle, 231 Ariz. 63, 65, ¶ 8 (App. 2012).

       A.     Post-May 2006

¶12             Mother argues the family court improperly allowed a
retroactive modification of child support when it calculated an
overpayment based on $696 per month effective May 2006, rather than
$1625 per month as set forth within the Massachusetts judgment. See State
ex rel. Dep't of Econ. Sec. v. Dodd, 181 Ariz. 183, 185 (App. 1994) (stating the
family court may not retroactively modify a child support award). We
disagree. The amount of child support owed by father between May 2006
and June 2014 was settled in Marinello and is law of the case throughout
these proceedings. See Ziegler v. Super. Ct., 134 Ariz. 390, 393 (App. 1982).
Although mother draws a distinction between her claim for arrearages
above $696 per month and father’s claim for overpayments above $696 per


5Mother argues the family court erred by failing to specifically find that “all
arrearages and interest on arrearages have been satisfied.” However, she
cites no authority requiring specific findings under A.R.S. § 25-527(B), nor
have we found any. Cf. Hart v. Hart, 220 Ariz. 183, 187, ¶ 16 (App. 2009)
(comparing the requirement that a best-interests finding be specified on the
record according to A.R.S. § 25-403(B) and the lack of such a requirement in
A.R.S. §§ 25-410(B) and (current) 25-411(J)).


                                       5
                          MARINELLO v. GLOVER
                           Decision of the Court

month, she offers no persuasive explanation why the facts and law vis-à-
vis these claims are not “substantially the same.” See Copper Hills Enters.,
Ltd. v. Ariz. Dep't of Rev., 214 Ariz. 386, 390-91, ¶ 15 (App. 2007); see also
Marinello, 2015 WL 4504172, at *1, n.3 ¶ 6 (holding that child support was
modified post-May 2006 “to a flat $696” without regard to the other
elements of support).

       B.     Pre-May 2006

¶13           Mother argues the family court erred by finding she waived a
claim for pre-May 2006 arrearages above $25,804. See A.R.S. § 25-527(B). We
disagree.

¶14           A custodial parent may waive his/her right to collect child
support arrearages. Ray v. Mangum, 163 Ariz. 329, 332 (1989). “Waiver is
either the express, voluntary, intentional relinquishment of a known right
or such conduct as warrants an inference of such an intentional
relinquishment.” Jones v. Cochise Cty., 218 Ariz. 372, 379, ¶ 22 (App. 2008)
(quoting Am. Cont'l Life Ins. Co. v. Ranier Constr. Co., 125 Ariz. 53, 55 (1980)).
To establish a waiver of child support, the facts must demonstrate waiver
by “clear and compelling evidence.” Ray, 163 Ariz. at 332 (citing Cordova v.
Lucero, 129 Ariz. 184, 187 (App. 1981)). “The level of evidence necessary to
establish waiver includes a waiver in writing or the custodial parent's
admission that he or she intended to waive child support arrearages.”
Schnepp v. State ex rel. Dep’t of Econ. Sec., 183 Ariz. 24, 28 (App. 1995).

¶15           The record is clear that mother waived pre-May 2006
arrearages calculated in accordance with the child support obligation set
forth in the Massachusetts judgment (i.e., the base per-month payment and
10% of father’s bonuses and his contributions to the child’s educational
fund).6 As father argues, mother’s August 2010 Affidavit of Direct Pay was
a statement in writing “regarding arrears owed in 2006.” Mother could
have asked the State to recalculate the pre-May 2006 arrearages, but she did
not.

¶16          To this end, mother urges she was denied due process
because she could not have known her acceptance of the State’s calculation,
which accounted for the base per-month payments mother received, would
mean she intended to waive a claim to the bonus-related elements of child
support. On this basis, she argues the family court erred by denying her


6Father does not dispute his pre-May 2006 child support obligation was
broader than the base per-month payment.


                                        6
                         MARINELLO v. GLOVER
                          Decision of the Court

motion for new trial and request for an evidentiary hearing to determine
the total amount of child support owed (plus interest) prior to granting
father a judgment for an overpayment. We will not disturb the court’s
decision whether to grant a new trial absent a clear abuse of discretion.
Pullen v. Pullen, 223 Ariz. 293, 296, ¶ 10 (App. 2009); Kent v. Carter-Kent, 235
Ariz. 309, 312, ¶ 13 (App. 2014).

¶17            Due process requires notice and the right to be heard in a
meaningful time and manner. Mathews v. Eldridge, 424 U.S. 319, 333 (1976);
Emmett McLoughlin Realty, Inc. v. Pima Cty., 212 Ariz. 351, 355, ¶ 17 (App.
2006). The procedures required to ensure due process are not static, but
rather depend upon the demands of a particular situation. Mathews, 424
U.S. at 334. In this case, mother clearly had notice and an opportunity to be
heard at the March 2014 evidentiary hearing on the issue of child support
arrearages. See Curtis v. Richardson, 212 Ariz. 308, 312, ¶ 16 (App. 2006)
(“Due process also entitles a party to offer evidence and confront adverse
witnesses.”). Further, she had the opportunity to file a motion “on the
issues of child support arrears and bonuses,” but she did not do so.7 Mother
does not explain what other process was due, nor can we discern any. Thus,
we find no error.

II.           Attorneys’ Fees

¶18           Mother argues the family court erred by awarding father $800
in attorneys’ fees arising from her challenge to disclosures regarding
bonuses he earned between 1999 and 2001 (while employed by Molecular,
Inc.) and 2002 through 2004 (while employed by TSYS, Inc.).

¶19             The family court has broad discretion to determine whether
evidence has been properly disclosed. Solimeno v. Yonan, 224 Ariz. 74, 77, ¶
9 (App. 2010) (discussing disclosure obligations). “Trial judges are better
able than appellate courts to decide if a disclosure violation has occurred in
the context of a given case and the practical effect of any non-disclosure.”
Id.; cf. Roberts v. City of Phoenix, 225 Ariz. 112, 121–22, ¶ 34 (App. 2010)
(stating the appellate court will not disturb the trial court’s decision to
award attorneys’ fees as a sanction for discovery violations absent a clear


7Mother explains that she did not file a motion because she was not seeking
affirmative relief, but the record belies this explanation. Mother’s principal
argument was that father was in arrears on his child support obligation. In
that regard, in her pretrial statement filed before the March 2014
evidentiary hearing, mother requested a judgment in her favor for
$95,032.28 in child support arrearages.


                                       7
                         MARINELLO v. GLOVER
                          Decision of the Court

abuse of discretion). We review an order addressing sanctions for an abuse
of discretion. Seidman v. Seidman, 222 Ariz. 408, 411, ¶ 18 (App. 2009).
Ultimately, sanctions should reflect the additional expenses caused by the
sanctionable conduct. Cf. Taliaferro v. Taliaferro, 188 Ariz. 333, 341 (App.
1996) (discussing sanctions imposed under Arizona Rules of Civil
Procedure).

¶20            In her pretrial statement, mother requested only the years of
2004 through 2013 be factored into the calculation of child support arrears.
“The pretrial statement controls the subsequent course of the litigation.”
Leathers v. Leathers, 216 Ariz. 374, 378, ¶ 19 (App. 2007) (quoting Carlton v.
Emhardt, 138 Ariz. 353, 355 (App. 1983)). On this basis, the family court was
well within its discretion in concluding mother’s challenge to father’s pre-
2004 disclosures was unreasonable. We find no error.

                              CONCLUSION

¶21          For the foregoing reasons, we affirm. In our discretion, we
deny the parties’ requests for an award of attorney's fees on appeal. See
A.R.S. § 25-324 (2017). We award costs to father as the successful party,
upon compliance with Arizona Rule of Civil Appellate Procedure 21.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        8